Citation Nr: 1707396	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  06-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II with erectile dysfunction or posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972 and from March 1973 to June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of January 2005 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2010, April 2014, and September 2015 the Board remanded this matter for further evidentiary development.

In July 2009, the Veteran testified at a Board hearing chaired by a Veterans Law Judge (VLJ).  A transcript of the Board hearing has been associated with the Veteran's claims file.  By a letter of January 2014, the Board notified the Veteran that the VLJ who conducted the July 2009 hearing is no longer employed by the Board, and that the Veteran has the right to schedule another Board hearing.  The Veteran has not since requested another hearing.


FINDINGS OF FACT

1.  The most probative evidence of record is against a finding that the Veteran has hypertension.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2..The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In September 2015 the Board remanded the claim to obtain a medical opinion as to the nature and likely etiology of the claimed hypertension.  Subsequently, the Veteran was given a VA examination in December 2015.  The examiner reviewed the record, elicited a medical history from the Veteran, conducted appropriate testing and provided factual findings and an opinion regarding the claimed hypertension.  The Board finds that the examination is adequate, and additional examinations are not required.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999).

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran seeks service connection for hypertension, to include as secondary to diabetes mellitus type II with erectile dysfunction or PTSD.  

VA defines hypertension as diastolic blood pressure predominantly 90mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Both hypertension and isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

At the outset, the Board finds that the competent medical evidence is against a finding that the Veteran suffers from, or has suffered from, hypertension at any time during the appeal period.

Post-service treatment records and medical examinations indicate multiple elevated blood pressure readings and periods of medication related to blood pressure treatment, however, the Veteran's blood pressure readings do not meet the criteria in Diagnostic Code 7101.  There is one reading in December 2004 with diastolic blood pressure at 90mm, and two readings in October 2011 and March 2011 with systolic blood pressure slightly above 160mm but these are isolated occurrences.  The Board's September 2015 remand identified specific records allegedly indicating previously diagnosed hypertension.  These records are conflicting as to whether or not hypertension was diagnosed or existed during the appeal period.  Specifically, the March 2011 VA examination identified in the Board's most recent remand, as a record supporting the existence of diagnosed hypertension, contains statements from the examiner that a diagnosis of hypertension was questionable.

Private treatment records include an August 2014 treatment note indicating that the Veteran was prescribed a blood pressure medication for renal protection due to diabetes mellitus.  The March 2015 VA examination included the Veteran's confirmation of the same.  He reported that he had never had high blood pressure but was started on medication to protect his kidneys when he started taking other medications for diabetes mellitus.

The claim was remanded several times in order to clarify whether the Veteran had a confirmed diagnosis of hypertension at any time during the appeal period.  At the most examination in December 2015, the VA examiner determined that the Veteran did not meet the criteria for a diagnosis of hypertension at any time during the appeal.  The examiner reviewed the Veteran's history including specific references to elevated blood pressure readings and use of medication.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board gives more weight to the findings in this examination than the previous medical records and examinations because it directly addresses the issue of whether the Veteran currently or has ever been diagnosed with hypertension or isolated systolic hypertension.  The conclusion that the Veteran does not currently and has never had such a diagnosis is based upon a review of the entire claims file, including the records specifically identified by the Board in the prior remand.  The examiner also addressed the Veteran's elevated blood pressure readings in the past, and took current readings, but opined that the Veteran's blood pressure did not meet the rating criteria for hypertension.  Furthermore, the Veteran has denied that he has hypertension as recently as a March 2015 VA examination, going so far as to say that he was suspicious that his attorney (who is no longer accredited by VA) was filing false claims on his behalf.

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and acknowledges that a disability can occur anytime during the appeal period.  However, despite the Veteran's apparent use of medication typically used for treatment for hypertension, the probative evidence is against service connection hypertension as no such diagnosis has been made during the appeal period.  Therefore, as the first element of service connection has not been met, that of a current disability, the claim must be denied.

III.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3.
While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran's diabetes is currently rated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran contends that he is entitled to a higher rating.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Notes in the rating criteria clarify that "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for diabetes mellitus, type II.

The rating criteria for diabetes are successive; the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  The lack of a need for regulation of activity is determinative as to any claim for evaluation in excess of the current 20 percent.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Therefore the criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II are not met.

The record before the Board includes VA medical records and examinations.  These records do not reflect that the Veteran's diabetes mellitus requires regulation of activities.  An October 2008 VA examination report specifically notes that the Veteran does not require regulation of activities as part of medical management of his diabetes.  This same conclusion was reached by a VA examiner in a March 2015 VA examination.

The 2015 examination report indicates that the Veteran visits a diabetic care provider less than two times a month for episodes of ketoacidosis and hypoglycemia and that hospitalization was not required for these episodes at any time in the twelve months preceding the examination.  The 2015 examination also indicates that the Veteran has not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  As for the functional impact of the Veteran's diabetes mellitus, the most recent examiner noted that the Veteran's report that he cannot stand for long periods of time due to pain in his legs and feet. 

The earlier 2008 VA examination provides the same findings as the 2015 VA examination.  The Board has also reviewed the VA and private medical treatment records.  Those records also indicate treatment for diabetes, but do not support a finding that treatment requires regulation of activities.  These records indicate that the Veteran engages in regular physical activity by running a farm and this activity is not restricted or regulated.  This is supported by the Veteran's own statements such as the Veteran's report to his October 2008 VA examiner that his activity level is not restricted.  The Veteran also stated in his hearing testimony that he had the ability to work five days a week for a full day and that he would help his neighbor rake or bail hay when needed.

Consideration has been given to whether a separate compensable evaluation is warranted for any associated disorders of diabetes mellitus, type II.  The Veteran has been separately granted service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities, and receives special monthly compensation for loss of use of a creative organ.  There is no evidence that the Veteran's erectile dysfunction warrants a compensable rating.  Although the records reveal some complaints of intermittent blurred vision, the preponderance of the evidence is against a finding that the Veteran has any vision disorder associated with his diabetes mellitus, type II. An October 2008 VA eye exam indicated normal reaction to light, October 2013 records from River Valley indicate normal bilateral eye conditions and April 2014 records from the Camden Clark Medical Center are negative for eye issues under the review of systems.  Additionally the March 2015 VA examination contains remarks from the examiner indicating that the Veteran has "no problems with his eyes."  Furthermore, the March 2015 examination report notes that there are no other complications related to the Veteran's diabetes mellitus, type II diagnosis.  As such, the preponderance of the evidence is against an additional separate compensable evaluation for related complication.

Other considerations

In the January 2010 decision, the Board noted that the Veteran had expressly raised and then expressly withdrawn a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board finds that a claim has not been re-raised by the record in connection with the increased rating claim on appeal.  See Rice v Shinseki, 22 Vet. App. 447 (2009).

The Board has also considered whether assignment of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  The Veteran's diabetes is manifested by signs and symptoms including the use of insulin and a restricted diet and erectile dysfunction.  He is separately evaluated for peripheral neuropathy.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119 , Diagnostic Code 7913. The schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations.  Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's type II diabetes mellitus as the rating criteria reasonably describe his disability level and symptomatology.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111(2008). 

Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II with erectile dysfunction or PTSD is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


